Citation Nr: 1008621	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected bipolar disorder for the period dated from 
September 8, 1991 to January 8, 1993.

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected bipolar disorder for the period dated from 
January 8, 1993 to April 16, 2001.  

3.  Entitlement to an effective date prior to April 16, 2001 
for the assignment of a 100 percent rating for the service-
connected bipolar disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for service-connected anxiety neurosis.

In January 1994, the RO granted an increased rating of 10 
percent for anxiety neurosis.  In a May 1995 supplemental 
statement of the case, the RO determined that the service-
connected anxiety neurosis and a separately service-connected 
narcolepsy had progressed into a single disorder, diagnosed 
as bipolar disorder.  The RO granted an increased rating of 
30 percent for the service-connected bipolar disorder, 
effective September 8, 1992, the date of receipt of the claim 
from which this appeal arises.

In April 2003, the RO granted an increased rating of 50 
percent for bipolar disorder, effective April 16, 2001.  In 
April 2004, the RO granted an increased rating of 100 percent 
for the service-connected bipolar disorder, effective April 
16, 2001.  The Veteran disagreed with the effective date 
assigned for the 100 percent rating.  

In November 1996 and in March 2000, the Board remanded the 
claim for further development.

In January 2005, the Veteran requested to appear for a 
personal hearing before a Veterans Law Judge Board sitting at 
the RO; but, he withdrew the request in writing in April 
2007.

In a May 2008 decision, the Board found that an effective 
date prior to April 16, 2001 for the assignment of a 100 
percent rating for the service-connected bipolar disorder was 
not warranted.  With regard to the increased rating issued, 
however, the Board determined that an increased rating to 50 
percent was warranted for the service-connected bipolar 
disorder from September 8, 1991 to January 8, 1993, but a 
rating in excess of 30 percent was not warranted for the 
service-connected bipolar disorder from January 8, 1993 until 
April 16, 2001.  

The Veteran appealed the Board's May 2008 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  

While his claims were pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate and remand back 
to the Board that portion of the Board's May 2008 decision 
that (1) denied a rating in excess of 50 percent for the 
service-connected bipolar disorder from September 8, 1991 to 
January 8, 1993; (2) denied a rating in excess of 30 percent 
for the service-connected bipolar disorder from January 8, 
1993 to April 16, 2001; and (3) denied an effective date 
prior to April 16, 2001 for the assignment of a 100 percent 
rating for the service-connected bipolar disorder.  In an 
April 2009 Order, the Court granted the Joint Motion and the 
case was returned to the Board for additional development and 
readjudication pursuant to the Court Order.  

The increase to 70 percent for the service-connected bipolar 
disorder from September 8, 1991 to April 16, 2001 raises an 
inferred claim for a total rating for individual 
unemployability due to service-connected disability (TDIU).  
A TDIU claim is reasonably raised when a claimant whose 
schedular rating meets the minimum criteria under 38 C.F.R. § 
4.16(a) requests entitlement to an increased rating and there 
is evidence of current service-connected unemployability in 
the claimant's claims file or in records under VA control.  
See Norris v. West, 12 Vet. App. 413, 421 (1999); Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  This matter is 
referred to the RO for the appropriate consideration.








FINDINGS OF FACT

1.  The Veteran's service-connected anxiety neurosis 
progressed to a current diagnosis of bipolar disorder.

2.  The Veteran's claim for a compensable rating for then-
diagnosed anxiety neurosis was received on September 8, 1992.

3.  During the time period from September 8, 1991, one year 
prior to the date of claim, until April 16, 2001, the 
Veteran's service-connected bipolar disorder was manifested 
by Global Assessment of Functioning (GAF) scores ranging from 
30-45 with periods of fluctuating symptomatology that 
included, at times, hospitalizations, hallucinations, memory 
loss, limited judgment and insight.  During this same period, 
the Veteran consistently had difficulty in adapting to 
stressful circumstances and demonstrated an inability to 
maintain effective relationships.  His overall disability 
picture during the appeal period prior to April 16, 2001 more 
nearly approximates that of severe impairment of social and 
industrial adaptability. 

4.  At no time prior to April 16, 2001 did the evidence 
demonstrate symptoms of bipolar disorder of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  

5.  Between November 1996 and April 16, 2001, the service-
connected bipolar disorder did not more nearly approximate 
that of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  

6.  The criteria for the assignment of a 100 percent rating 
for bipolar disorder were not factually ascertainable within 
one year of the date of the September 1992 claim for increase 
and entitlement to a 100 percent rating for the service-
connected bipolar disorder did not arise until April 16, 
2001.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for the assignment of a 70 percent rating, but no higher, for 
the service-connected bipolar disorder have been met from 
September 8, 1991 to April 16, 2001.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic 
Codes 9205, 9206, 9207 (1992); 4.130, Diagnostic Codes 9211, 
9432, 9433 (2009).  

2.  The criteria for an effective date prior to April 16, 
2001 for the assignment of a 100 percent rating for the 
service-connected bipolar disorder have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the initial decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the RO provided duty-to-assist correspondence in August 
2003.  Any notice errors in the August 2003 letter did not 
affect the essential fairness of the adjudication.  While the 
RO referred to an incorrect mental illness in the notice, the 
Veteran was not confused by this as he continued to refer to 
his bipolar disorder in subsequent correspondence of August 
2004 and January 2005.  Furthermore, the Veteran provided 
specific testimony and referred to other documents of record 
related to the effect of his bipolar disorder on his 
occupational and daily life.  Thus the deficient notice did 
not affect the essential fairness of the adjudication because 
the Veteran demonstrated actual knowledge of the requirements 
and based on the various notices provided to him, which 
included the statement of the case and the supplemental 
statements of the case, was reasonably expected to understand 
what was needed in his case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  The Board remanded the case in 
March 2000 for the RO to obtain additional private medical 
records and additional medical information or an examination.  
The Veteran responded and completed an authorization form for 
another medical facility.  In addition, the Veteran was 
scheduled for two examinations but did not report for those 
examinations.  A VA examination was eventually conducted in 
December 2003.

In the March 2000 remand, the Board requested that a 
psychiatrist review the entire medical record and assign a 
Global Assessment of Functioning (GAF) score indicating the 
level of impairment produced by the psychiatric disability 
since 1993.  The GAF score is a numerical scale for reporting 
a clinicians judgment of an individuals overall level of 
functioning and is a component of the multiaxial assessment 
process set forth in the American Psychiatric Association 's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Nomenclature employed in VA diagnostic 
codes is based on DSM-IV but does not include citations to 
the GAF score.  Rather, ratings are based on a narrative 
description of symptomatology indicative of varying levels of 
social and occupational impairment.  38 C.F.R. § 4.130.  The 
Veteran's Health Administration (VHA) acknowledged that VA 
examiners often recorded the score since 1991, but did not 
direct that it be recorded as part of a mental health 
examination until the start of fiscal year 1998.  VHA 
Directive 97-059 (November 25, 1997).

In this case, a VA examiner in December 2003 provided a GAF 
score associated with the Veteran's examination and noted 
that he reviewed all earlier reports but did not assign a 
score to earlier examinations performed by other clinicians 
since 1993 as requested.  A remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Nevertheless, the failure of the post-remand examiner to 
assign GAF scores to earlier examinations was not prejudicial 
to the Veteran.  The examiner substantially complied with the 
remand instructions by reviewing all previous examinations 
since 1976 and summarizing the history of the Veteran's 
disorder, treatment, and the impact of the disorder on his 
level of social and occupational functioning over this period 
of time.  In an April 2004 rating decision, the RO considered 
the GAF scores that were included in examinations in 2002 and 
2003.  For any earlier examinations that did not include a 
GAF score, the reports contained sufficient narrative 
comments to provide an adequate clinical assessment of the 
Veteran's then-current symptomatology and to assess the 
impairment of function necessary to apply the criteria of the 
applicable diagnostic codes.  These reports will be discussed 
at length below.  An additional remand solely to obtain GAF 
scores assigned by a contemporary examiner to the 
observations of an earlier examiners would add no additional 
probative value, would not alter the substantive narrative 
description already of record, and would only further delay 
the award of increased benefits provided by this decision.

The Veteran contends that his bipolar disorder warranted a 
100 percent evaluation since the date of a claim in 1988.

Generally, the effective date for an increased rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  See 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The Veteran contends that he submitted a claim for a 
compensable rating for anxiety neurosis in 1988.  A claim was 
received by the RO in May 1988; however, the RO denied the 
claim for a compensable rating for anxiety neurosis in 
September 1988 and informed the Veteran in correspondence in 
October 1988.  The Veteran did not express disagreement with 
that determination within one year and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002).

The current claim on appeal for a compensable rating for 
anxiety neurosis was received by the RO on September 8, 1992.  
In May 1995, the RO granted an increased rating of 30 
percent, effective the date of claim.  The Veteran expressed 
timely disagreement with the decision in February 1992 and 
perfected a timely substantive appeal in March 1993.  
Therefore, as part of the analysis, the Board must determine 
whether evidence showed an increased disability one year 
prior to that date or later.

In March 1977, a military physician diagnosed the Veteran 
with severe anxiety neurosis and syndrome of narcolepsy 
manifested by sleep paralysis, hypogogic hallucinations, and 
possible cataplexy.  A Physical Evaluation Board found the 
Veteran unfit for further service, and he was transferred to 
the temporary disability retired list, effective April 15, 
1977.  In July 1977, the RO granted service connection for 
anxiety neurosis and narcolepsy, effective the same date.

Private hospital records from 1977 to 1988 showed that the 
Veteran received inpatient treatment on several occasions for 
symptoms of substance abuse, anxiety, depression, auditory 
hallucinations, and insomnia with a history of several 
suicide attempts.  In October 1985, the private attending 
physician diagnosed major depression and alcohol abuse.  In 
June 1988, a private attending physician diagnosed dysthymic 
disorder and alcohol abuse.  In August 1988 after one month 
of inpatient treatment at a VA hospital, the attending 
physician reviewed the Veteran's history of treatment to date 
and diagnosed bipolar disorder and polysubstance dependence.  
In subsequent private and VA medical records, which will be 
discussed in more detail below, medical providers narrowed 
their diagnoses of the Veteran's mental health symptoms to a 
single psychotic or mood disorder, variously termed bipolar, 
depressive, manic, or schizoaffective disorders, combined 
with polysubstance abuse.  Anxiety neurosis was mentioned in 
history and anxiety was noted as a symptom of bipolar 
disorder, but anxiety neurosis no longer appeared as a 
diagnosis after 1977.

If the diagnosis of a mental disorder is changed, rating 
adjudicators must determine whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or the development of a new and separate 
condition.  38 C.F.R. § 4.128 (1992); 38 C.F.R. § 4.125 
(2009).  Here, after review of the entire medical history, 
the weight of medical evidence showed that the Veteran's 
service-connected anxiety neurosis was found to have 
progressed to a single psychotic or mood disorder.  
Therefore, the rating criteria for psychotic or mood 
disorders such as bipolar, depressive, manic, or 
schizoaffective disorders are for application to determine 
when an increase in disability occurred.

Additionally, based on a review of the record of notices of 
disagreement, substantive appeals, Veteran's statements in 
support of his claim, and previous Board remands, that the 
Veteran's appeal is for consideration of an increased rating 
for bipolar disorder greater than the staged ratings 
currently in effect since the receipt of his claim in 
September 1992 or up to one year earlier if factually 
ascertainable.  The Veteran's most recent expressions of 
disagreement in August 2004 and January 2005 indicate his 
desire for a 100 percent rating for the entire period because 
of social and industrial impairment as shown in part by a 
total disability award from the Social Security 
Administration.  Therefore, as he was awarded a 100 percent 
rating effective April 16, 2001, an issue on appeal is for an 
earlier effective date for a 100 percent rating.  However, in 
a statement in support of his claim in September 1992, 
substantive appeal in March 1993, and statements in April and 
June 1994, the Veteran reported that the symptoms of his 
service-connected mental disorder had become more severe and 
that he sought a higher evaluation.  In 1996 and 2000, the 
Board characterized the issue as a claim for an increased 
evaluation greater than 30 percent.  As the Veteran has 
perfected an appeal of a decision on his claim received in 
September 1992, the Board must also evaluate whether an 
increased rating of less than 100 percent is warranted during 
the pendency of the appeal.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Rating criteria for mental disorders changed effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (Oct 8, 1996).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria, but 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under the old criteria, bipolar disorder, depression, and 
schizoaffective disorder were rated under a General Rating 
Formula for Psychotic Disorders.  A 30 percent rating was 
warranted for definite impairment of social and industrial 
adaptability.  A 50 percent rating was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for lesser 
symptomatology than for a 100 percent rating but such as to 
produce severe impairment of social and industrial 
adaptability.  A 100 percent rating was warranted for active 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9205, 
9206, 9207 (1992).  

After November 1996, psychotic and mood disorders are rated 
under the General Rating Formula for Mental Disorders.  Under 
the newer criteria, a 30 percent rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9211, 9432, 9433 (2009).

A 50 percent disability rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

 A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  Finally, a 100 percent disability rating 
for psychiatric disabilities contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

In July 1988, the Veteran was admitted to a VA medical center 
detoxification unit for treatment for symptoms of alcohol 
abuse.  The attending physician noted the Veteran's reports 
of a post-service history of three civil offenses for 
intoxication and two failed marriages.  The Veteran also 
reported that alcohol abuse had affected his work as an 
electrician.  The physician also noted the Veteran's reports 
of pre-service drug abuse and post-service treatment at 
private facilities for severe anxiety, depression, auditory 
hallucinations, insomnia, narcolepsy, and several suicide 
attempts.  The physician noted that the Veteran successfully 
completed his units' treatment program although the Veteran 
was hyperactive, argumentative, and anxious much of the time.  
The physician diagnosed bipolar disorder and polysubstance 
dependence and prescribed medication for depression, manic 
symptoms, and prevention of alcohol abuse.  The Veteran 
received similar treatment at the same VA facility again in 
October 1989.  In February 1991, the Veteran was hospitalized 
at a VA facility for symptoms of chest pain and alcohol 
abuse.  No mental disorders were noted.  In June and July 
1991, the Veteran was treated at a private hospital and 
private outpatient clinic for alcohol intoxication and 
dependence.  Physicians noted that the veteran was initially 
uncooperative, and agitated with hallucinations and 
delusions, confused speech, limited insight, poor judgment 
and some memory loss.  They noted that another personal 
relationship had recently dissolved.  At the end of 
treatment, an attending physician noted improvement in 
speech, memory, and thought process but that the Veteran 
remained mildly depressed and potentially suicidal but with 
no delusions or hallucinations.  A hospital physician 
diagnosed alcohol dependence but no mental disorders.  
However, the physician continued the Veteran's anti-
depressive medication.  In January 1992, the Veteran was 
granted Social Security Administration disability benefits 
for mood or affective disorders and psychoactive substance 
dependence disorder.  The onset of disability was established 
as April 1991.  The SSA medical examiner referenced private 
and VA medical reports that are of record and were discussed 
above.  The examiner also noted that the Veteran had a 
college degree in addition to skills as an electrician.  In 
an associated questionnaire, the Veteran stated that he was 
able to perform the activities of daily living but that he 
had been homeless several times over the previous four years.  
He stated that he had tried to obtain employment on several 
occasions but was fired for unsafe work practices.  He stated 
that he had difficulties with concentration and sleeplessness 
at night and that he often fell asleep during the day.  In 
July 1992, a mental health examiner at the outpatient clinic 
noted that the Veteran experienced some delusions and 
hallucinations and displayed poor insight.  He diagnosed 
mixed bipolar disorder with psychotic features, alcohol 
abuse, and schizotypal personality disorder.  Also in July 
1992, the Veteran was seen at the Oconee Center.  He reported 
that he was depressed due to the break up of a two-year 
relationship.  Mental status examination revealed a labile 
affect and that the Veteran was experiencing hallucinations.  
The current GAF was assessed at 30 ((behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas) and the GAF during the past 
year was 45 (serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)).  Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  Shortly thereafter, from August 1992 to September 
1992, the Veteran was hospitalized at a VA facility for 
symptoms of depression, auditory hallucinations, and 
temporary memory loss but without suicidal ideations.  The 
attending physician noted that the Veteran's depression 
improved with group and individual treatment.  The physician 
recommended outpatient therapy, continued the medications, 
and noted that the Veteran was employable.  The diagnosis was 
moderate bipolar disorder.  In January 1993, a VA mental 
health examiner noted the Veteran's reports of unemployment 
for the previous four years with periodic episodes of 
depression, anxiety, unwarranted suspicion, and auditory 
hallucinations but no suicidal ideations.  The examiner noted 
that the Veteran was coherent and oriented with no memory 
deficits and fair insight and judgment.  The Veteran was in a 
functional domestic relationship.  The examiner diagnosed 
mixed manic depressive illness and alcohol dependence in 
remission.  The VA examiner provided a substantially similar 
report in July 1993.  Medical records from a private mental 
health clinic from July 1993 through October 1994 showed 
generally stable symptoms with periodic deterioration and 
improvement in depression and the intermittent occurrence of 
hallucinations, often resulting from changes in use of 
medication.  The providers did not note any symptoms of 
alcohol abuse during this time.  

In a March 1994 notice of disagreement, the Veteran contended 
that a 100 percent rating was warranted because he had been 
provided a temporary military disability at 50 percent in 
1977, a total and permanent rating by SSA in 1992, and that 
he had not obtained substantially gainful employment for an 
extended time.  In an April 1994 substantive appeal, the 
Veteran stated that he had not been regularly employed since 
1992 but did perform occasional contract work as an 
electrician.  He stated that he had experienced alienation 
from his brothers, his children and two failed marriages as 
well as two other failed relationships.  The Veteran's 
written statements were thoughtful and coherent.  In a 
September 1994 RO hearing, the Veteran stated that he 
regularly experienced episodes of narcolepsy, cataplexy, and 
nocturnal paralysis.  He stated that he was not employed and 
could not drive an automobile because of the sleep related 
symptoms but was able to perform housework.  In October 1994, 
a VA physician conducted a general medical examination.  He 
noted the Veteran's reports of abstention from alcohol since 
1992 and remission of his manic symptoms for two years with 
the regular use of medication.  He stated that there was no 
current evidence of cataplexy or narcolepsy and that the 
latter may have been misdiagnosed in the past.  He further 
stated that there was no evidence of anxiety and that the 
manic depressive illness was in remission.  However, the VA 
mental health examiner from 1993 also conducted an 
examination, noting that the Veteran had not been 
hospitalized for two years and had married.  However, this 
examiner noted continued hyperactivity, nightmares, auditory 
delusions, and mood swings, and continued to diagnose manic 
depressive illness.

In August 1995, the RO denied the Veteran's claim for a total 
disability rating based on individual unemployability (TDIU).

In September 1996, the Veteran was treated at a private 
hospital for symptoms of gastric distress after having 
ingested excessive medication together with alcohol.  The 
attending physician noted that the Veteran denied any 
suicidal intention, was doing well prior to the event, and 
intended to return to work the next day.

In correspondence in April 1997, the Veteran reported that he 
had discontinued his employment because he had three 
workplace accidents that he attributed to his psychiatric 
symptoms.  In September 1997, the Veteran's employer reported 
that the Veteran had been employed full time as an 
electrician from October 1995 to June 1997.  No concessions 
for disability were necessary nor was any time from work lost 
due to disability.  The employer indicated that the reason 
for termination of employment was that the Veteran desired to 
be self-employed.

In December 1997, a VA social worker conducted a social and 
industrial capacity survey.  The counselor noted that the 
Veteran was in the third year of marriage for the third time.  
He was estranged from his children of an earlier marriage but 
had some relationship with his wife's three children.  
However, his wife also suffered from mental illness, and the 
Veteran reported occasions when he left home to live with his 
mother or "in the woods." He reported that he had no friends 
or recreational activities and that he worked individual jobs 
on his own as an electrician except for a recent period with 
a contracting firm.  The same month, a VA physician examined 
the Veteran and noted the Veteran's reports of no recent 
suicidal ideations or auditory hallucinations.  However, he 
did report increasing irritability, sleep disturbance, 
unwarranted suspicion, hyperactivity, depression, and mood 
swings.  The Veteran had no communication or thought process 
deficits, inappropriate behavior, neglect of hygiene, memory 
loss, panic attacks, impaired impulse control, or obsessive 
or ritualistic behavior.  The physician noted that the 
Veteran could perform the civilities of daily living and 
manage his own affairs.  The physician diagnosed mixed manic 
depressive illness, well controlled with medication and 
inactive alcohol dependence.

In February 1999, the Veteran refused an additional VA 
examination.  In October 1999, the Veteran stated that his 
efforts at self employment led to bankruptcy in 1998 and that 
he was about to lose his home.  In November 1999, a VA 
physician at an outpatient mental health clinic noted that 
the Veteran had become very depressed over marital 
difficulties and a separation from his wife and had made cuts 
on both wrists and ankles.  However, the physician noted on 
examination that the Veteran was not suicidal or overly manic 
or depressed, was trying to continue work as an electrician, 
and intended to resume living at home with his wife.  In a 
January 2000 statement, the Veteran reported that he 
continued to be unable to obtain regular employment.

In September 1999, the RO again denied a claim for TDIU.

In April 2001, a VA physician at a Medical Center noted that 
the Veteran was admitted after experiencing a seizure.  The 
Veteran reported being homeless, not taking his psychiatric 
medication, and on probation for charges of a criminal 
assault.  He reported having lost all his possessions and 
medication upon separation from his wife in August 2000 and 
had subsequently been living in temporary quarters and 
engaging in improvident behaviors including alcohol abuse.  
The Veteran stated his desire to correct his medical and 
legal problems so that he could seek work as a master 
electrician in another state.  He stated that he had 
published news articles and taught religious education in the 
past.  The physician noted that the Veteran was tearful, 
depressed, and anxious but was alert and oriented with no 
overt paranoid or delusional thinking.  His speech was 
coherent with no cognition deficits and with fair insight and 
judgment.  He diagnosed bipolar disorder and alcohol 
dependence and assigned a Global Assessment of Functioning 
(GAF) score of 55, indicating moderate difficulty in social 
and occupational functioning.  See Quick Reference Guide to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The 
Veteran began a treatment program but was again admitted in 
August 2001 for the same symptoms, indications of non-
compliance with medication, and alcohol abuse.  In February 
2002 through March 2002, the Veteran was again admitted for 
treatment following an attempted suicide by overdose of 
prescription medication.

In December 2003, a VA contract psychiatrist summarized the 
Veteran's entire history and conducted a mental status 
examination.  The psychiatrist noted the Veteran's "chaotic 
lifestyle" including homelessness, numerous periods of 
hospitalization, intermittent employment, and substance 
abuse.  However, the psychiatrist also noted that medication 
had been effective when used regularly and that the Veteran 
reported sobriety for the previous six years.  On 
examination, the psychiatrist noted normal orientation, 
communication, and speech and appropriate behavior, 
appearance, and hygiene.  The Veteran did not experience 
panic attacks or exhibit obsessional behavior but did have 
mild, barely audible hallucinations.  Affect and mood were 
abnormal with impaired impulse control. Thought process, 
abstract thinking and judgment were normal but there was some 
memory loss and suicide ideation as evidenced by several 
attempts in the previous five years.  The psychiatrist 
diagnosed severe bipolar disorder, a severe sleep disorder, 
and exalted mood alternating with suicide ideation that he 
noted to be typical of the bipolar disorder.  The 
psychiatrist also stated that the Veteran's alcohol abuse was 
related to his bipolar disorder because of his inability to 
control risky impulsive behavior.  He stated that the Veteran 
could intermittently perform the activities of daily living 
including self-care and management of personal affairs but 
had difficulty in establishing social and work relationships 
because of a lack of commitment to the associated 
obligations.  He further stated that the Veteran posed a 
danger to himself and others because he potentially might 
succeed in his suicide attempts.  The psychiatrist assigned a 
GAF of 45, indicating serious impairment of social and 
occupational functioning.

Based on the foregoing medical history, and in resolving all 
doubt in the Veteran's favor, the criteria for the assignment 
of a 70 percent rating are more nearly approximated between 
September 8, 1991 (one year prior to the date of claim) and 
April 16, 2001, the date on which the 100 percent rating has 
been assigned.  Although this time frame includes periods 
where the Veteran's symptoms appear to temporarily worsen, 
the overall disability picture is severe.  This is shown by 
the GAF scores of 30 and 45, provided in 1992, as well as the 
various suicide attempts, hospitalizations and failed 
marriages, for example.  Although the evidence certainly 
shows periods where the symptoms appear to wane, that is to 
be expected given the Veteran's diagnosis.  By its very 
definition, bipolar disorder is characterized by periods of 
mania and depression.  Thus, the evidence of record showing 
periods of waxing and waning symptomatology between September 
1991 and April 2001 is consistent with the nature of the 
disorder in this case, and does not necessarily show periods 
of "improvement" or an overall worsening of the condition.  

Rather, looking at the overall disability picture throughout 
this time frame, the Veteran's symptoms are consistently 
severe, although total social and industrial inadaptability 
is not shown as to warrant the assignment of a 100 percent 
rating during that time period.  In other words, the 
Veteran's active manifestations during the time frame between 
September 1991 and April 2001 were not shown to be of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  

First, the evidence shows that the Veteran has been unable to 
maintain a marital relationship for several years or maintain 
gainful employment for an extended period of time.  However, 
an inability to obtain gainful employment for short periods 
and an inability to engage in meaningful relationships is not 
demonstrated.  Although the Veteran is not able to sustain a 
marriage or a job, his social and occupational impairments 
are not so limited as to keep him from finding work or 
developing an intimate relationship, as shown by the evidence 
of record.  

Similarly, under the revised criteria, total occupational and 
social impairment was not shown between November 7, 1996 (the 
effective date of the revised criteria) and April 2001.  In 
this regard, there was no gross impairment in thought 
processes or communication, no persistent delusions or 
hallucinations; grossly inappropriate behavior, if any, was 
not consistently demonstrated; and there was not an overall 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  

Although the time period prior to 1994 reflected that the 
Veteran was experiencing cycles of symptoms and behavior that 
included hallucinations, delusions, depression, suicide 
attempts, memory loss, limited judgment and insight, and two 
failed marriages, these symptoms were intertwined with other 
symptoms clearly indicative of some social and industrial 
adaptability.  For example, after a period of hospitalization 
in June 1991, it was noted that the Veteran was mildly 
depressed, potentially suicidal and did not have 
hallucinations or delusions.  After hospitalization in 
September 1992, the diagnosis was moderate bipolar disorder 
and the Veteran was considered employable.  Moreover, the 
Veteran did respond to treatment, returned to the community, 
and was able to restart some personal relationships and work 
at occasional self- employment projects.

Furthermore, starting in January 1993, examiners noted that 
the Veteran's bipolar disorder was less severe with several 
examiners noting that his symptoms were stable or that the 
disorder was in remission.  The Veteran had terminated 
alcohol abuse, was noted to be more compliant with 
medication, and had started a new domestic relationship.  He 
reported that he took on occasional self-employment as an 
electrician and was successful at full time employment from 
1995 to 1997.  Although the Veteran stated at his September 
1994 hearing that he could not drive an automobile and that 
he experienced narcolepsy, cataplexy, and nocturnal 
paralysis, a medical examiner one month later found no such 
symptoms, disorders, or incapacity.

It is acknowledged that the Veteran was granted disability 
benefits by SSA; and, although generally VA is not bound by 
that determination, it is pertinent to the claim.  Murinczak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, in this 
case the adjudication in 1992 was based on prior medical 
reports.  Here, medical evidence starting in 1993 showed 
improvement in the Veteran's social and occupational 
adaptability so that a characterization of "severe" but not 
"total" under the old criteria is most representative.  A 70 
percent rating under the new regulations was also warranted 
because the Veteran had deficiencies in most areas including 
work, family relations, judgment, thinking and mood, due to 
such symptoms as near continuous depression, suicidal 
ideation and obsessional rituals.  The Veteran reportedly had 
no friends or close relationships with his children, but did 
maintain some relationship with his wife and her children and 
was able to interact with others to the extent that he 
contracted for individual work and was successfully employed 
at a business.  There was no evidence of violence or impaired 
impulse control at that time.  The Veteran and his physicians 
noted an overdose of prescription medication in 1996 and cuts 
on wrists and ankles in 1999 but did not classify the events 
as suicide attempts.  Moreover, the Veteran's employer 
reported that the Veteran left employment to work for 
himself.  His disability was not reported as a factor that 
kept him from being able to continue his employment.

Finally, the criteria for the assignment of an effective date 
earlier than April 16, 2001 for a 100 percent rating is not 
warranted because a level of disability meeting the criteria 
for a 100 percent rating was not met prior to that date.  VA 
medical reports in April 2001 showed for the first time that 
the Veteran had engaged in violent behavior as noted by his 
report of criminal charges for battery.  His domestic 
relationship dissolved, and the Veteran returned to the abuse 
of alcohol and other risky behavior.  It was at that point 
that the condition was assessed predominantly as severe by 
medical providers and GAF scores of 35 to 40 were assigned, 
which indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR there is major impairment in several areas, 
such as work, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work). See DSM IV, supra. GAF scores of 45 to 50 
were also provided after April 16, 2001, which indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  Although the Veteran 
reported financial difficulties in 1999 and marital 
dissolution and homelessness in 2000, there is no medical 
evidence that the medical symptoms of his disorder became so 
severe as to warrant a total rating until April 2001.  
Despite the GAF scores of 30 and 45 provided in 1992, the 
evidence of record during that time paints a disability 
picture that more nearly approximates the criteria for a 70 
percent rating, and no higher.  In other words, the symptoms 
shown on examination and by way of the Veteran's reported 
history are not consistent with the GAF scores provided at 
that time.  As explained, the Veteran's symptoms in 1992 were 
severe, but not total.  

Finally, bipolar disorder is not the only diagnosed 
psychiatric disability.  As the symptoms of other disorders 
have not been disassociated from those attributable solely to 
bipolar disorder, the Board has considered all psychiatric 
symptomatology in this decision, including alcoholism which 
the medical evidence states is due to bipolar disorder.

Further, while there are indications that the Veteran's 
bipolar disorder necessitated periods of hospitalization and 
the Veteran was intermittently unemployed during some periods 
of time covered by the appeal, the rating criteria 
contemplates social and occupational impairment caused by the 
disorder.  The symptoms of the Veteran's progressive mental 
disorder are not so unusual as to render impractical the 
application of the regular schedular standards.  Moreover, 
his signs and symptoms fit within the schedular criteria as 
was discussed above.  In the absence of evidence of these 
factors, the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).









ORDER

An increased rating of 70 percent for the service-connected 
bipolar disorder from September 8, 1991 to April 16, 2001, is 
granted subject to the legal criteria governing the payment 
of monetary benefits.

An effective date earlier than April 16, 2001 for a 100 
percent rating for bipolar disorder is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


